Title: To James Madison from Joseph Barnes, 8 June 1803
From: Barnes, Joseph
To: Madison, James


					
						Sir,
						Paris June 8 1803
					
					When I had the pleasure of writing you from Leghorn Decemr. 20th. 1802 I expected Long since to have been in Sicily at my Post.  However tho’ a variety of unforeseen occurrent circumstances in closing my business, especially in Leghorn, have caused my detention, yet as it has given me the opportunity of proceeding here from Marseilles and having interviews with our Ministers Mr. Monroe & Mr. Levingston on objects of the United States, I flatter myself good will result from it.
					Soon after the date of my Last, I proceeded to Naples, presented my Commission & got it acknowledged by the King of the two Sicilies; having in a previous interview with General Acton, who is prime Minister, (& in effect King) Suggested the necessity of Some Commercial arrangements between the U. S. and his Sicilian Majesty, in consequence, of the rapid increase and very advantageous Commerce of the U. S. to the Sicilian States, and the many inconveniences under which our Flag is for want of the Same, being Subject to be visited & in Some ports, if our Vessels put in for a Market, they are obliged to discharge, consequently at the expense of discharging & re-charging provided they do not Sell.  Being persuaded of the Same he observed he Should communicate with his Majesty on the Subject; and in consequence, in his Letter acknowledging me as Consul of the U. S. in Sicily, (A copy of which is enclosed to Mr. Jefferson) he observes, that his Sicilian Majesty will with much pleasure receive any person whom the U. S. may appoint as Minister Plenipotentiary, or as bearing proper powers, to enter into a Treaty of commercial relations with the U. S. immediately.
					From the knowledge I have of the commerce & the chief commercial men of the Sicilian States; from my interest with the first Bankers & principal officers of State, as Suggest’d in my Last, you will judge how far these advantages give me the Superiorty & would enable me to affect more than any one coming directly out unacquaint’d with the whole; exclusive of the high gratification it would afford me, were I authorized
					While I congratulate Mr. Madison, and fellow Citizens, & felicitate myself, on the highly important event of the Acquisition of Louisiana, which the presumption is, will enable us to adhere to our great Political Maxim of Peace & friendship with the whole World, the Convention of which Mr. Jay, who will have the pleasure of presenting this, takes with him, for the Sake of humanity I regret the renewal of hostilities between France & England; which have commenced with an unparallel’d accrimony on both Sides.  Therefore the consequences are beyond the power of calculation.  The English commenced by the Capture of two Vessels previous to a declaration of War!  & the French, by having made Prisoners of War of all the English within their Territory!  Sent an Army to take possession of Hanover,‡ Shut the Elbe & the Weser against the English.  Another Army is order’d to Naples & Sicily.  The latter however no question the English will prevent.  In fine, the French will cause all the ports from Hamburg round to Trieste to be Shut against the English, & the presumption is the English will declare all those ports in a state of Blockade, which will be necessarily very detrimental toour Commercial interest; however, I hope England will not attempt the Same Spoilations She Committd on our commerce the last War, but Should She, that very different measures will be persued from those at that period.
					Boneparte being much exasperated against the English, & having no effective alternative other than an invasion of England, the presumption is he will make the attempt.  This however time must demonstrate.
					Under present circumstances, I Shall proceed in a few days by way of Leghorn, & Naples to take my post for the protection of the persons & property of my fellow Citizens in Sicily, personally; Lest the French may possibly arrive there.
					Feeling as I do, I Should do injustice to myself were I not again to congratulate my fellow citizens generally on the happy events which have result’d from the influence of Mr. Jefferson Since his Presidency, having caused the repeal of the oppressive internal taxes, the Excise, The  vexatious Seditious & Alien Bills, abridged the Courts, and the appropriations for the Last year one Million & a half, and nevertheless caused to be paid Nine Millions of the debt!!  The presumption therefore is, the good Citizens of the U. S., who err but when deceived, will be So perfectly Satisfied who are their real friends that thereafter there will be no Longer any opposition of any consequence, of course but  one party that of the People & the Public Weal, which, with the continued Success of the administration, of Mr. Jefferson, the prosperity of my Country & happiness of my Countrymen, are amongst my first wishes.  Begging the indulgence of Mr. Madison for the Length of this Letter, I have the honor to be with the highest consideration & respect his obedt. Servt.
					
						J. Barnes
					
					
						‡ & ’tis Suggest’d, that they mean to make prisoners of War of all the Hanoverians in Mass!!
					
					
						P.S.  In consequence of the Malignant fever which has prevail’d in Some of the Ports in the U. S. a Quarantine is put on all Vessels from the U. S. in all the Ports in the Mediterranean, in Some 15 in others 20 days, without any respect to the Season of the year, or ports from which they come, which is a great impediment to our Commerce; therefore, to enable all the Consuls of the U. S. to Lessen this evil as much as possible in their respective ports, ’tis essential that the Master of every Vessel be obliged to procure & take with him a certificate from the Board of health, of the State of the health of the port from which it clears out, its Situation, & the Season of the year, especially as the Sd. fever only prevails in July, August & part of Sepr. & in but certain ports.  To Mr. Madison these Suggestions will be Sufficient.  He will of course attend to the requisites: and it would be will also to cause to be transmitted to the respective Consuls, a copy of the Quarantine Laws of the United States.
						I hope Mr. Madison will not have omitted, in the Multiplicity of important objects, to cause to have been forward’d, to me the   of the Laws of the U. S. &c &c as pr request in my Last.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
